Citation Nr: 9927690	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  98-05 187	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Pittsburgh, Pennsylvania




THE ISSUES

1.  Entitlement to an increased rating for the service-
connected pyelonephritis, currently rated as 10 percent 
disabling.  

2.  Entitlement to an increased (compensable) rating for the 
service-connected right inguinal hernia.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States





ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran served on active duty from October 1953 to August 
1955.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1997 rating decision by the RO.  



REMAND

Initially, the Board notes that the veteran's claims for 
increased ratings are well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.159 (1998).  This finding is based 
on the veteran's evidentiary assertion that his service-
connected disabilities have increased in severity.  See 
Drosky v. Brown, 10 Vet. App. 251, 254 (1997) (citing 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 (1992)).  
There is a further duty to assist the veteran in developing 
the facts pertinent to his claims pursuant to 38 U.S.C.A. 
§ 5107(a).  

The VA has a duty to assist the veteran in development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  The 
duty to assist also includes obtaining an adequate VA 
examination.  Littke v. Derwinski, 1 Vet. App. 90 (1990); 
Hyder v. Derwinski, 1 Vet. App. 221 (1991).  The examinations 
of record are inadequate to ascertain the current severity of 
the veteran's service-connected disabilities in the Board's 
opinion.  

Moreover, the RO should obtain any additional ongoing 
treatment records pertinent to this claim.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  In this regard, the 
veteran stated that he has undergone private medical 
treatment for his service-connected conditions.  There are no 
current treatment records regarding the veteran's service-
connected conditions of record.  

Under the circumstances in this case, further development and 
assistance are required.  Thus, this case is REMANDED to the 
RO for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran to obtain the 
names and addresses of all medical care 
providers who have treated him for 
pyelonephritis or right inguinal hernia 
since 1997.  The RO should request the 
veteran to furnish signed authorizations 
for release of any private medical 
records.  The RO should obtain all 
identified private medical records and VA 
medical records, if any, and incorporate 
them into the claims folder.  

2.  The RO should schedule the veteran 
for VA examinations to ascertain the 
current severity of the service-connected 
pyelonephritis and right inguinal hernia.  
All indicated testing should be done in 
this regard.  The claims folder should be 
made to the examiner for review in 
connection with his evaluations.  
Detailed clinical findings should be 
recorded in this regard.  

3.  Upon completion of the development 
requested hereinabove and the performance 
of any other development deemed 
appropriate, the veteran's claim should 
be reviewed by the RO.  If any action 
taken remains adverse to the veteran, 
then he and his representative should be 
provided with a supplemental statement of 
the case and afforded an opportunity to 
respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for further appellate consideration.  

The veteran need take no action until she is further 
informed, but she may furnish additional evidence and 
argument while the case is in remand status.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No inference should be 
drawn regarding the final disposition of the claim as a 
result of this action.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  



